


110 HRES 1102 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1102
		In the House of Representatives, U.
		  S.,
		
			April 15, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 5719) to amend the Internal Revenue Code of 1986 to conform return
		  preparer penalty standards, delay implementation of withholding taxes on
		  government contractors, enhance taxpayer protections, assist low-income
		  taxpayers, and for other purposes.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 5719)
			 to amend the Internal Revenue Code of 1986 to conform return preparer penalty
			 standards, delay implementation of withholding taxes on government contractors,
			 enhance taxpayer protections, assist low-income taxpayers, and for other
			 purposes. All points of order against consideration of the bill are waived
			 except those arising under clause 9 or 10 of rule XXI. The amendment in the
			 nature of a substitute recommended by the Committee on Ways and Means now
			 printed in the bill shall be considered as adopted. The bill, as amended, shall
			 be considered as read. All points of order against provisions of the bill, as
			 amended, are waived. The previous question shall be considered as ordered on
			 the bill, as amended, to final passage without intervening motion except: (1)
			 one hour of debate equally divided and controlled by the chairman and ranking
			 minority member of the Committee on Ways and Means; and (2) one motion to
			 recommit with or without instructions.
		2.During
			 consideration of H.R. 5719 pursuant to this resolution, notwithstanding the
			 operation of the previous question, the Chair may postpone further
			 consideration of the bill to such time as may be designated by the
			 Speaker.
		3.Notwithstanding any other provision of this
			 resolution, the amendment considered as adopted under the first section of this
			 resolution shall be modified as specified in section 4.
		4.The modification referred to in section 3
			 is as follows:
			
				Page 21, line 26, insert as related to account
				beneficiary substantiation requirements after flexible spending
				arrangements.
				Add at the end the following new section:
				
			
				20Gao study on
				health savings accounts
					(a)In
				generalThe Comptroller
				General of the United States shall conduct a study of the use of distributions
				from health savings accounts.
					(b)Submission of
				ReportNot later than 1 year
				after the date of the enactment of this Act, the Comptroller General shall
				submit a report on the findings of the study conducted under subsection (a) and
				shall include therein recommendations (if any) relating to such findings. The
				report shall be submitted to the Committee on Ways and Means of the House of
				Representatives and the Committee on Finance of the
				Senate.
					.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
